DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-3 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-3 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 3/13/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 3 recites the limitation "the placement plane" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 2 is rejected based its dependency on claim 1.
Appropriate correction/explanation is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Harding (U.S. Pat  No. 6196073 B1).

	Regarding claim 1, Harding teaches a rotary stand comprising a feeder configured to adjust an inclination of a placement plane, wherein the feeder comprises: (Harding; portion of 5) configured to interlock with a feeding mechanism (9) to move [intended use]; and a second contact portion (Harding;  portion of surface of 4) pressurized by a spring (Harding; 12), and the first contact portion and the second contact portion disposed to face each other in the movement direction sandwich a held part (Harding; 1) interlocking with the placement plane.  
Regarding claim 2, Harding teaches at least one of the first contact portion and the second contact portion includes a self-aligning ball bearing (Harding; 4, 10), and the self-aligning ball bearing is in contact with the held part.  
Regarding claim 3, Harding teaches a rotary stand comprising a feeder configured to adjust an inclination of a placement plane, wherein the feeder comprises:  	a contact portion (Harding; portion of 5) configured to interlock with a feeding mechanism to move and to be brought in contact with the placement plane (intended use/Harding; plane of contact between 4 and 1); and a tension part (Harding; 4) pressurized by a spring (Harding; 12) and having one end connected to the placement plane, and an external force applied to the placement plane by the contact portion and an external force applied to the placement plane by the tension part are balanced [Harding; see Fig. 1 for configuration].
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631